COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SALVADOR R. GARCIA, JR. and

INEZ G. GARCIA,

                            Appellants,

v.


GOVERNMENT EMPLOYEES CREDIT
UNION OF EL PASO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00047-CV

Appeal from the

168th Judicial District Court

of El Paso County, Texas 

(TC# 2006-4373) 


MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss the appeal filed April 22, 2008, by
Appellants, Salvador and Inez Garcia.  See Tex.R.App.P. 42.1(a)(2).  The parties represent to the
Court that they have resolved their differences in the lawsuit below and have agreed to dismiss
the appeal.  The parties have complied with the requirements of Rule 42.1(a)(2).
	We have considered the cause on the motion and conclude that the motion should be
granted.  We therefore dismiss the appeal.  Costs in this Court are taxed against Appellants in
accordance with the parties' agreement.

May 15, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.